DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 20 August 2021, claim(s) 1, 3, 4, 14, 16, 26, and 31 is/are amended per Applicant’s request. Claim(s) 2, 10, 15, 17-19, 24, 25, 27-30, 32, and 33 is/are cancelled. Therefore, claims 1, 3-9, 11-14, 16, 20-23, 26, and 31 are presently pending in the application, of which, claim(s) 1, 16, and 31 is/are presented in independent form.

An IDS was received on 20 August 2021; all references have been considered.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejection of claim 3 is withdrawn in view of the amendments to the claims.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 20 August 2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  All previously raised rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 11-14, 16, 20-23, 26, and 31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165